Per Curiam: The only point we have considered raised in this record is, the effect of the injunction obtained by Franklin against his co-partner, Packwood, and Shelton, the appellant. It was served on Shelton before the writ of replevin was served on the property, and he knew that prior to that time, and prior to his alleged purchase of the hogs of Packwood, the latter had, by his bill in chancery filed for that purpose, enjoined Franklin from selling and disposing of the partnership property, which these hogs were. It was acting in bad faith, under these circumstances, for Packwood to attempt to sell the same property to Shelton. The hogs were not delivered to Shelton when Franklin obtained his injunction. Chancery had obtained jurisdiction of the subject matter. We think the effect of this injunction should be, to annul the proceedings in replevin, and instead of proceeding to judgment in the replevin suit, the same should have been dismissed,-so as not to jeopard Shelton’s rights in case the injunction should be dismissed on the hearing. To effect this purpose, the judgment must be reversed. The judgment is, accordingly, reversed, and the action of replevin dismissed, as in violation of the writ of injunction. Judgment reversed.